Judgment unanimously modified on the law and facts to decrease the amount of award to $31,100 and as so modified, affirmed, without costs of these appeals to either party. Inconsistent findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: The factual finding of the court that the claimant is entitled to an award for all direct and consequential damages by reason of the appropriation in the sum of $39,000 is against the weight of evidence. The finding that the claimant is damaged to the extent of $500 for furniture “because of the confusing situation as regards the tenants ” is not supported by any proof and is contrary to law. The finding that the damage sustained by reason of the temporary easements is in the amount of $1,200 is amply supported by the record. We find that the direct and consequential damage is in the amount of $29,900 and the claimant is therefore entitled to an award in the total amount of $31,100. (Cross appeals from judgment of Court of Claims for claimant on a claim for damages for permanent appropriation of realty.) Present — Williams, P. J., Goldman, McClusky, Henry and Noonan, JJ.